Dismissed and Memorandum Opinion filed March 31, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00088-CV

     SOUTH CENTRAL HOUSTON ACTION D/B/A CENTRAL CARE
             COMMUNITY HEALTH CARE, Appellant
                                        V.

                        BRENDA STEWART, Appellee

                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-21879

              MEMORANDUM                         OPINION
      On January 21, 2015, appellant filed a notice of appeal from an interlocutory
order signed January 13, 2015, denying appellant’s motion to reconsider the
December 16, 2014, denial of its motion to dismiss filed pursuant to Texas Rule of
Civil Procedure 91a. Rule 91a allows a party to move to dismiss a cause of action
on the ground that it has no basis in law or in fact. See Wooley v. Schaffer, 447
S.W.3d 71, 74 (Tex. App.—Houston [14th Dist.] 2014, pet. filed) (citing Tex.R.
Civ. P. 91 a.1).

      An order denying a motion to dismiss is an interlocutory order. Appellate
courts have jurisdiction to consider immediate appeals of interlocutory orders only
if a statute explicitly provides appellate jurisdiction. Stary v. DeBord, 967 S.W.2d
352, 352-53 (Tex. 1998); ReadyOne Indus., Inc. v. Guillen-Chavez, 394 S.W.3d
724, 726 (Tex. App.—El Paso 2012, no pet.) (citing Tex.Civ.Prac. & Rem. Code
Ann. §§ 51.012, 51.014).

      Because there is no specific statutory authorization, an interlocutory appeal
is not permitted in this situation. See In re Essex Ins. Co., 450 S.W.3d 524, 528
(Tex. 2014) (granting mandamus relief after finding relator had no adequate
remedy by appeal to challenge the denial of a motion to dismiss); see also City of
Austin v. Liberty Mut. Ins., 431 S.W.3d 817, 822 (Tex. App.—Austin 2014, no
pet.) (stating that because the Rule 91a motion challenged the trial court’s subject-
matter jurisdiction, section 51.014(a)(8) granted the right to an interlocutory appeal
of the trial court's denial of the motion). In this case, there is no jurisdictional
challenge for which an interlocutory appeal is authorized.

      On March 2, 2015, the court notified the parties that the appeal would be
dismissed for want of jurisdiction unless any party filed a response on or before
March 17, 2015, demonstrating this court’s jurisdiction over the appeal. No
response was filed.

      Accordingly, the appeal is ordered dismissed.

                                   PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.




                                          2